ENGLAND, Justice
(concurring).
I applaud the efforts of the Bar to clarify an area of legal services delivery which has been vague and confusing. I concur in the Court’s adoption of the Bar’s work product to achieve that result. I am genuinely concerned, however, that these guidelines for the use of nonlawyer personnel may create more problems than they solve if members of the Bar unfamiliar with the reasons for their adoption view them and *18apply them as a new authorization for something which has previously been prohibited. I express this general concern now to give notice of my willingness to revisit these rules if in practice they create unanticipated and undesired consequences.
BOYD, OVERTON and SUNDBERG, JJ., concur.